19-1211
     Contreras-Gonzalez v. Barr
                                                                              BIA
                                                                          Kolbe, IJ
                                                                      A216 473 512
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 22nd day of December, two thousand twenty.
 5
 6   PRESENT:
 7            GERARD E. LYNCH,
 8            SUSAN L. CARNEY,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   ARGENIS CONTRERAS-GONZALEZ,
14            Petitioner,
15
16                     v.                                   19-1211
17                                                          NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Marisol Conde-Hernandez, Law
24                                      Office of Eric M. Mark, Newark,
25                                      NJ.
26
27   FOR RESPONDENT:                    Jeffrey Bossert Clark, Acting
28                                      Assistant Attorney General;
 1                                Anthony P. Nicastro, Assistant
 2                                Director; Ilana J. Snyder, Trial
 3                                Attorney, Office of Immigration
 4                                Litigation, United States
 5                                Department of Justice, Washington,
 6                                DC.

 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner   Argenis    Contreras-Gonzalez,   a   native   and

12   citizen of the Dominican Republic, seeks review of a April 8,

13   2019 decision of the BIA affirming a October 24, 2018 decision

14   of an Immigration Judge (“IJ”) denying Contreras-Gonzalez’s

15   application for asylum, withholding of removal, and relief

16   under the Convention Against Torture (“CAT”).     In re Argenis

17   Contreras-Gonzalez, No. A 216 473 512 (B.I.A. Apr. 8, 2019),

18   aff’g No. A 216 473 512 (Immig. Ct. N.Y. City Oct. 24, 2018).

19   We assume the parties’ familiarity with the underlying facts

20   and procedural history in this case.

21       We have reviewed the IJ’s decision as supplemented and

22   modified by the BIA.       See Xue Hong Yang v. U.S. Dep’t of

23   Justice, 426 F.3d 520, 522 (2d Cir. 2005); Yan Chen v.

24   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).       The standards

                                     2
 1   of   review     are     well-established.                 See     8       U.S.C.

 2   § 1252(b)(4)(B); Y.C. v. Holder, 741 F.3d 324, 332 (2d Cir.

 3   2013).

 4        The agency reasonably concluded that Contreras-Gonzalez

 5   was barred from asylum and withholding of removal.                    An alien

 6   is ineligible for these forms of relief if “there are serious

 7   reasons for believing that the alien has committed a serious

 8   nonpolitical crime outside the United States prior to the

 9   arrival   of   the   alien   in    the    United       States.”       8   U.S.C.

10   § 1158(b)(2)(A)(iii);        see   also    id.     §    1231(b)(3)(B)(iii).

11   “The serious reasons to believe standard is the equivalent of

12   probable cause,” and may be satisfied by the applicant’s own

13   testimony.     Guo Qi Wang v. Holder, 583 F.3d 86, 90–91 (2d

14   Cir. 2009) (internal quotation marks omitted).                    Where the

15   evidence indicates that a mandatory ground for denial of

16   asylum or withholding of removal, including commission of a

17   serious nonpolitical crime, may apply, the applicant “shall

18   have the burden of proving by a preponderance of the evidence

19   that such grounds do not apply.”           8 C.F.R. §§ 1208.16(d)(2),

20   1240.8(d).




                                          3
 1        The record presented serious reasons to believe that

 2   Contreras-Gonzalez        had   committed    a     serious    nonpolitical

 3   crime.    As reflected in an Interpol Red Notice submitted by

 4   the government, a judge in the Dominican Republic has issued

 5   an   arrest     warrant   for    Contreras-Gonzalez          based   on   his

 6   involvement in a murder.            Contreras-Gonzalez admitted in

 7   proceedings before the IJ that he was at the scene of the

 8   murder.     The Interpol notice also reflected that Contreras-

 9   Gonzalez was under investigation for fraud, bribery, and

10   corruption and he admitted to knowing of the corruption and

11   bribery   and    attending      meetings   where    the   corruption      and

12   payment of bribes were discussed.           Given this evidence, the

13   burden    shifted   to    Contreras-Gonzalez        to    show   that     the

14   serious-nonpolitical-crime bar did not apply. Since his only

15   contrary evidence was his own testimony, which the IJ found

16   incredible, the agency reasonably concluded he had not met

17   his burden.     See id.

18        The serious-nonpolitical-crime bar does not preclude CAT

19   relief, but the agency’s determination that the CAT claim

20   failed on credibility grounds is supported by substantial

21   evidence.       See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.


                                          4
 1   Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (applying substantial

 2   evidence   standard       to   adverse    credibility     determination).

 3   “Considering   the       totality   of    the   circumstances,       and   all

 4   relevant factors, a trier of fact may base a credibility

 5   determination on the . . . inherent plausibility of the

 6   applicant’s    .     .     .    account     .    .   .    .”         8 U.S.C.

 7   § 1158(b)(1)(B)(iii).          “We defer . . . to an IJ’s credibility

 8   determination unless . . . it is plain that no reasonable

 9   fact-finder could make such an adverse credibility ruling.”

10   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); see

11   also Hong Fei Gao, 891 F.3d at 76.

12       The    agency    reasonably       found     implausible      Contreras-

13   Gonzalez’s claim that he was a whistleblower.                  “It is well

14   settled that, in assessing the credibility of an . . .

15   applicant’s testimony, an IJ is entitled to consider whether

16   the applicant’s story is inherently implausible.”                    Wensheng

17   Yan v. Mukasey, 509 F.3d 63, 66 (2d Cir. 2007).                      An IJ’s

18   finding that an applicant’s claim is inherently implausible

19   is supported by substantial evidence if “the reasons for [the

20   IJ’s] incredulity are evident.”             Id. at 67.         While “bald”

21   speculation    is    an    impermissible        basis    for    an   adverse


                                          5
 1   credibility   finding,   “[t]he   speculation       that    inheres     in

 2   inference is not ‘bald’ if the inference is made available to

 3   the factfinder by record facts, or even a single fact, viewed

 4   in the light of common sense and ordinary experience.”            Siewe

 5   v. Gonzales, 480 F.3d 160, 168–69 (2d Cir. 2007).

 6       The record here reflects sufficient grounds for the

 7   implausibility findings and thus for the adverse credibility

 8   determination.   The IJ gave Contreras-Gonzalez an opportunity

 9   to explain why, once in the United States, he delayed finding

10   a lawyer to represent his interests in the Dominican Republic

11   and why he spoke to a journalist only after he was taken into

12   immigration   custody.      Despite   his   claim    that    he   was   a

13   whistleblower,   he   was   unable    to    identify   any    previous

14   attempts made by him to contact authorities or the news media

15   or to justify the six-month delay other than to say generally

16   he did not have time or money to hire a lawyer and was afraid

17   of the consequences if he did.

18       The IJ also reasonably relied on the implausibility of

19   both Contreras-Gonzalez’s account of his involvement in the

20   murder and his detailed knowledge of the criminal activity

21   despite his alleged lack of personal involvement.           Contreras-


                                       6
 1   Gonzalez     testified       that     after          he    reported    financial

 2   irregularities to his immediate supervisor, he was promoted

 3   and included in meetings discussing that criminal activity

 4   and the payment of bribes to cover it up.                          The agency’s

 5   finding    that   this   account         of    events      was   implausible    is

 6   reasonable: if Contreras-Gonzalez was not involved in the

 7   corruption    and    bribery       scheme,      it    is   unlikely    that    his

 8   supervisor would promote him and give him even greater access

 9   to the individuals and discussions that would leave them

10   exposed to criminal charges.              See Wensheng Yan, 509 F.3d at

11   67; Siewe, 480 F.3d at 169.           Finally, the IJ reasonably found

12   it implausible that Contreras-Gonzalez was not involved with

13   the murder, yet he was present at the scene and his truck was

14   used by the killers.          After the murder, Contreras-Gonzalez

15   asked for his truck back and received it without objection

16   despite the possibility that it contained evidence of the

17   crime.       In     light     of    these        implausibility        findings,

18   substantial evidence supports the agency’s conclusion that

19   Contreras-Gonzalez          was    not        credible.          See   8   U.S.C.

20   § 1158(b)(1)(B)(iii); Paul v. Gonzales, 444 F. 3d 148, 157

21   (2d Cir. 2006).


                                              7
 1       Finally,     we    reject   Contreras-Gonzalez’s       due    process

 2   claims.     He has not identified what documents the IJ declined

 3   to credit or explained why those documents would change the

 4   outcome of his case.      See Garcia-Villeda v. Mukasey, 531 F.3d

 5   141, 149 (2d Cir. 2008) (requiring showing of prejudice to

 6   state a due process claim).           He had notice of the Interpol

 7   notice and was familiar with the Government’s late-filed

 8   impeachment evidence.      See Ali v. Mukasey, 529 F.3d 478, 481

 9   n.3 (2d Cir. 2008) (suggesting that evidence admitted for

10   impeachment    value    need    not   be   filed   in   advance   of   the

11   hearing).     Accordingly, Contreras-Gonzalez has not shown that

12   he was denied a “full and fair opportunity” to present his

13   case as required to show a due process violation.            See Burger

14   v. Gonzales, 498 F.3d 131, 134 (2d Cir. 2007).

15       For the foregoing reasons, the petition for review is

16   DENIED.     All pending motions and applications are DENIED and

17   stays VACATED.

18                                     FOR THE COURT:
19                                     Catherine O’Hagan Wolfe,
20                                     Clerk of Court




                                           8